TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00626-CV



   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                                 v.

                                 Budget PrePay, Inc. , Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-11-001189, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION

Per Curiam

               Appellants Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and

Ken Paxton, Attorney General of the State of Texas have filed an agreed motion to abate this appeal

pending consummation of settlement.1 Accordingly, we grant the motion and abate the appeal

until May 6, 2015, or until further order of this Court. All appellate deadlines will be tolled

during the period of abatement.       Absent further order of this Court, this appeal will be

automatically reinstated after May 6, 2015.




       1
          We substitute Glen Hegar, in his official capacity, as successor to Susan Combs as
Comptroller of Public Accounts and Ken Paxton, in his official capacity, as successor to Greg Abbott
as Attorney General. See Tex. R. App. P. 7.2(a).
Before Chief Justice Rose, Justices Goodwin and Field

Abated

Filed: April 7, 2015




                                              2